     Case 2:19-cv-00641-TLN-KJN Document 30 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT HANRAHAN,                                 No. 2:19-cv-00641-TLN-KJN
12                      Petitioner,
13          v.                                        ORDER
14   L.J. ODDO,
15                      Respondent.
16

17          Petitioner Robert Hanrahan (“Petitioner”), a state prisoner, has filed an application for a

18   writ of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 1, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one (21) days. (ECF No. 29.)

23   Neither party has filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                      1
     Case 2:19-cv-00641-TLN-KJN Document 30 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations filed February 01, 2021 (ECF No. 29), are

 3   ADOPTED IN FULL;

 4          2. The § 2241 petition is DISMISSED; and

 5          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

 6   § 2253.

 7          IT IS SO ORDERED.

 8   DATED: March 19, 2021

 9

10

11                                                       Troy L. Nunley
12                                                       United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
